DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 11-21, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tukala et al. US 4,993,890 (hereafter--Tukala--).
In regards to claim 1, Tukala discloses as in Figures 1-10 a slotting tool body (10), having a body central axis (CL) that defines opposite forward and rearward directions (as in Figure 3, the forward direction being a direction closest to surface 10A and the rearward direction being a direction closest to surface 10B) and about which the slotting tool body (10) is rotatable in a rotational direction (R as in Figure 2), the slotting tool body (10) comprising: a disc-like cutter portion (10A and 10B) comprising: opposing forward and rearward cutter portion side surfaces (10A, 10B) and a cutter portion peripheral surface extending therebetween (see Figures 1-3 at least); and a number N of angularly spaced apart clamping portions (where recesses 11 are disposed at as in Figure 2), where N is an integer greater than 1 (note that there are at least 4 clamping portions, thus being greater than 1), each clamping portion (where recesses 11 are disposed at as in Figure 2) having; a peripherally disposed insert receiving slot (11) which opens out to the forward and rearward cutter portion side surfaces (10A, 10B as in Figures 1 and 3 for example) and the cutter portion peripheral surface (as in Figure 2); and a resilient clamping member (refer to member that has arms 15 where holes 20 and upper abutment surfaces 13 are disposed at) and a lower jaw member (refer to member where holes 19 and lower abutment surface 12 are disposed at) which oppose each other and which are spaced apart by the insert receiving slot (11) (as in Figures 1-3 for example), the lower jaw member having a slot lower jaw abutment surface (12) located thereon, the resilient clamping member being configured to resiliently retain (via slit located between arms 15) a cutting insert (24-via cartridge 23 or 23 and 24 as a whole) in the insert receiving slot (11) and a shank portion (as in Figure 3, refer to shank portion that projects from surface 10B) projecting rearwardly from the rearward cutter portion side surface (10B), the shank portion comprising a shank peripheral surface which extends circumferentially about the body central axis (CL) (as in Figures 1 and 3 for example); wherein: the cutter portion (10A and 10B) further comprises a flexibility recess (14) recessed in the forward cutter portion side surface (10A) and extending to each of the insert receiving slots (11); and in the rearward direction (closer to 10B), the flexibility recess (14) extends past the entire extent of the slot lower jaw abutment surface (12) (see Figures 1 and 3).
In regards to claim 2, Tukala discloses the slotting tool body, according to claim 1, Tukala also discloses that the cutter portion (10A and 10B) is divided into a number N of cutter sub-portions (in the same way as presented by Applicant, on Figure 2 of Tuakala, there are at least 4 sub-portions); and in a median cutter radial plane through both the flexibility recess (14) and the cutter portion peripheral surface, the cutter sub-portions are spaced apart from each other (in the same way, Applicant’s sub-portions are spaces apart from each other as presented on Figure 4).
In regards to claim 3, Tukala discloses the slotting tool body, according to claim 1, Tukala also discloses that the the flexibility recess (14) exhibits N-fold rotational symmetry about the body central axis (CL) (since by rotation of at least 90 degrees along CL of the cutter body and because there are at least 4 symmetric flexibility recesses, the shape of the flexibility recess does not change). 
In regards to claim 4, Tukala discloses the slotting tool body, according to claim 1, Tukala also discloses that the flexibility recess (14) extends in the rearward direction (along CL, closer to 10B), past the rearward cutter portion side surface (10B) and into the shank portion (see Figures 1 and 3).
In regards to claim 6, Tukala discloses the slotting tool body, according to claim 1, Tukala also discloses that the flexibility recess (14) transitions into each insert receiving slot (11) at a respective narrowing neck portion (see Figure 2 and refer to a neck portion located at the intersection between flexibility recess 14 and slot 11).
In regards to claim 11, Tukala discloses the slotting tool body, according to claim 1, Tukala also discloses an annular groove formed at an intersection of the rearward cutter portion side surface (10B) and the shank peripheral surface (see Figure 3, and refer to the annular groove therein).
In regards to claim 12, Tukala discloses the slotting tool body, according to claim 1, Tukala also discloses that the cutter portion (10A and 10B) and the shank portion (Figure 3) are integrally formed so that the slotting tool body (10) has a unitary, one-piece construction (see Figures 1 and 3).
In regards to claim 13, Tukala discloses the slotting tool body, according to claim 1, Tukala also discloses as on Figure 2, that for any given clamping portion, the resilient clamping member (refer to member that has arms 15 where holes 20 and upper abutment surfaces 13 are disposed at) is arranged ahead of the lower jaw member (member where holes 19 and lower abutment surface 12 are disposed at) in the rotational direction (R).
In regards to claim 14, Tukala discloses the slotting tool body, according to claim 1, Tukala also discloses that the shank portion comprises (as on Figure 1) a number N of angularly spaced apart forward shank recesses (portion of 14 located in the shank portion) recessed in, and opening out to, the shank peripheral surface (Figure 1 and 3) adjacent to the cutter portion (10A and 10B); and a radially inward portion of each insert receiving slot (11) merges on one side thereof with a respective forward shank recess (portion of 14 located in the shank portion as in Figure 3). 
In regards to claim 15, Tukala discloses the slotting tool body, according to claim 14, Tukala also discloses that the resilient clamping member (refer to member that has arms 15 where holes 20 and upper abutment surfaces 13 are disposed at) of each clamping portion is axially adjacent a respective forward shank recess (as in Figure 3).
In regards to claim 16, Tukala discloses the slotting tool body, according to claim 14, Tukala also discloses that the shank portion further comprises a number N of peripherally disposed angularly spaced apart non-recessed forward shank portions (as in Figure 1, refer to the non-recessed forward shank portions disposed between shank portion recesses 14) which circumferentially alternate with the forward shank recesses and are axially adjacent the cutter portion (see Figure 1).
In regards to claim 17, Tukala discloses the slotting tool body, according to claim 1, Tukala also discloses that in a direction view along the body central axis (B): an imaginary radius line extending between the body central axis (CL) and the shank peripheral surface defines a shank portion radius of an imaginary shank portion circle that is centered at the body central axis (CL) and has a shank portion diameter; and the cutter portion (10A and 10B) defines an imaginary circumscribed cutter portion circle that is centered at the body central axis (CL) and that has a cutter portion diameter (in the same way as presented by Applicant).
In regards to claim 18, Tukala discloses the slotting tool body, according to claim 17, Tukala also discloses that in a direction view along the body central axis (CL), the imaginary shank portion circle intersects all the insert receiving slots (11) (see Figures 1-4).
In regards to claim 19, Tukala discloses the slotting tool body, according to claim 17, Tukala also discloses that each insert receiving slot (11) is defined by an elongated slot peripheral surface (in the same way as presented by Applicant’s Figure 5) comprising the slot lower jaw abutment surface (12) located on the lower jaw member; and in a direction said view along the body central axis (CL), the imaginary shank portion circle intersects the slot lower jaw abutment surface (14) (as in Figure 1).
In regards to claim 20, Tukala discloses the slotting tool body, according to claim 19, Tukala also discloses that the slot peripheral surface (in the same way as presented by Applicant’s Figure 5) further comprises a slot clamping member abutment surface (13) located on the resilient clamping member; and in a direction said view along the body central axis (CL), (a portion of) the slot clamping member abutment surface (13) is located radially outside the imaginary shank portion circle.
In regards to claim 21, Tukala discloses the slotting tool body, according to claim 19, Tukala also discloses that in an end view of the slotting tool body (10) along the body central axis (CL), the slot lower jaw abutment surface (12) and the slot clamping member abutment surface (13) converge towards each other in a direction towards the flexibility recess (14), defining an acute slot abutment angle (see Figure 3 and note how abutment surface 13 is slanted as going towards abutment surface 12).
In regards to claim 25, Tukala discloses the slotting tool body, according to claim 1, Tukala also discloses that a cutting insert (23 and 24) is releasably and resiliently clamped in each of the insert receiving slots (11) by one of the resilient clamping members (see at least Figure 8). 
In regards to claim 26, Tukala discloses the slotting tool body, according to claim 25, Tukala also discloses that the cutting insert (23 and 24) is longitudinally elongated in a direction defining an insert longitudinal axis (see Figure 6), the cutting insert (23 and 24) comprising: opposing insert upper and lower surfaces (28 and 27) and an insert peripheral surface (25) extending therebetween, the insert peripheral surface (25) comprising two opposing insert end surfaces (see Figure 5) connecting the insert upper and lower surfaces (28, 27) and two opposing insert side surfaces (Figure 6) also connecting the insert upper and lower surfaces (28, 27); an insert longitudinal plane containing the insert longitudinal axis, passing between the insert side surfaces, and intersecting the insert upper and lower surfaces (28, 27) and also intersecting the opposite insert end surfaces; and a cutting portion (cutting edge on 24) located at one end of the cutting insert (23 and 24, as in Figure 5), the cutting portion comprising a cutting edge formed at the intersection of the insert upper surface (28) and one of the two insert end surfaces (Figure 6); wherein: the insert upper and lower surfaces (28, 27) comprises insert upper and lower abutment surfaces (28, 27), respectively; the insert receiving slot (11) is defined by an elongated slot peripheral surface comprising the slot lower jaw abutment surface (12) located on the lower jaw member, the slot peripheral surface further comprises a slot clamping member abutment surface (13) located on the resilient clamping member; the slot clamping member abutment surface (13) abuts the insert upper abutment surface (28); and the slot lower jaw abutment surface (12) abuts the insert lower abutment surface (27) (see Figure 8).
Claim(s) 1, 22, 25-26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mihic US 6,116,823.
In regards to claim 1, Mihic discloses as in Figures 1-2 a slotting tool body (1), having a body central axis that defines opposite forward and rearward directions and about which the slotting tool body (1) is rotatable in a rotational direction, the slotting tool body (1) comprising: a disc-like cutter portion (1) comprising: opposing forward and rearward cutter portion side surfaces and a cutter portion peripheral surface extending therebetween; and a number N of angularly spaced apart clamping portions (where recesses 3 are disposed at as in Figure 1), where N is an integer greater than 1 (note that there are at least 7 clamping portions, thus being greater than 1), each clamping portion (where recesses 3 are disposed at as in Figure 1) having; a peripherally disposed insert receiving slot (3) which opens out to the forward and rearward cutter portion side surfaces (Figure 1 and 2) and the cutter portion peripheral surface (as in Figure 1); and a resilient clamping member (7) and a lower jaw member (refer to member where lower abutment surface 5 is disposed at) which oppose each other and which are spaced apart by the insert receiving slot (3) (as in Figures 1-2 for example), the lower jaw member having a slot lower jaw abutment surface (5) located thereon, the resilient clamping member being configured to resiliently retain a cutting insert (4 as in Figure 2) in the insert receiving slot (3) and a shank portion (not shown, but to be disposed on shaft bore 2) projecting rearwardly from the rearward cutter portion side surface, the shank portion comprising a shank peripheral surface which extends circumferentially about the body central axis; wherein: the cutter portion (1) further comprises a flexibility recess (10) recessed in the forward cutter portion side surface and extending to each of the insert receiving slots (3); and in the rearward direction, the flexibility recess (10) extends past the entire extent of the slot lower jaw abutment surface (since flexibility recess 10 is a thru recess).
In regards to claim 22, Mihic discloses the slotting tool body, according to claim 1, Mihic also discloses that the cutter portion is divided into a number N of cutter sub-portions; each clamping portion comprises a stop member (8 as in Figure 2) which is located circumferentially between the resilient clamping member (7) and the lower jaw member (as in Figure 2); the stop member (8) and the resilient clamping member are located on the same cutter sub-portion (see Figure 2).
In regards to claim 25, Mihic discloses the slotting tool body, according to claim 1, Mihic also discloses that a cutting insert (4) is releasably and resiliently clamped in each of the insert receiving slots (3) by one of the resilient clamping members (see at least Figure 2). 
In regards to claim 26, Mihic discloses the slotting tool body, according to claim 25, Mihic also discloses that the cutting insert (4) is longitudinally elongated in a direction defining an insert longitudinal axis, the cutting insert (4) comprising: opposing insert upper (21 and 25) and lower surfaces (22) and an insert peripheral surface extending therebetween, the insert peripheral surface comprising two opposing insert end surfaces connecting the insert upper and lower surfaces (21 and 25, 22) and two opposing insert side surfaces (Figure 2) also connecting the insert upper and lower surfaces (21 and 25, 22); an insert longitudinal plane containing the insert longitudinal axis, passing between the insert side surfaces, and intersecting the insert upper and lower surfaces (21 and 25, 22) and also intersecting the opposite insert end surfaces; and a cutting portion (20) located at one end of the cutting insert (4), the cutting portion comprising a cutting edge (20) formed at the intersection of the insert upper surface (21 and 25) and one of the two insert end surfaces (Figure 2); wherein: the insert upper and lower surfaces (21 and 25, 22) comprises insert upper and lower abutment surfaces (25, 22), respectively; the insert receiving slot (3) is defined by an elongated slot peripheral surface comprising the slot lower jaw abutment surface (5) located on the lower jaw member, the slot peripheral surface further comprises a slot clamping member abutment surface (16) located on the resilient clamping member (Figure 2); the slot clamping member abutment surface (16) abuts the insert upper abutment surface (25); and the slot lower jaw abutment surface (5) abuts the insert lower abutment surface (22) (see Figure 2).
In regards to claim 27, Mihic discloses the slotting tool body, according to claim 27, Mihic also discloses that the insert end surface (19) opposite the cutting portion (20) further comprises an insert stop surface (19) which is closer to the insert upper surface (21 or 25) than to insert lower surface (22), the insert stop surface (19) being planar; each clamping portion comprises a stop member (8 Figure 2) which is located circumferentially between the resilient clamping member and the lower jaw member (Figure 2); the cutter portion is divided into a number N of cutter sub-portions ; the stop member (28) and the resilient clamping member are located on the same cutter sub-portion (as in Figure 2); the slot peripheral surface further comprises a slot radial stop surface (28 as in Figure 2) located on the stop member (8); and the slot radial stop surface is capable of abutting the insert stop surface (19).
Claim(s) 29 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noggle US 6,604,894.
In regards to claim 29, Noggle discloses as in Figures 1-8 a slotting tool body (10), having a body central axis that defines opposite forward and rearward directions (as in Figure 1, the forward direction being a direction closest to 80 and the rearward direction being a direction closest to 12) and about which the slotting tool body (10) is rotatable in a rotational direction, the slotting tool body (10) comprising: a disc-like cutter portion (14 as in Figure 2) comprising: opposing forward and rearward cutter portion side surfaces (Figure 2 and Figure 3) and a cutter portion peripheral surface extending therebetween (see Figures 1-3 at least); and a number N of angularly spaced apart clamping portions (where recesses 34 are disposed at as in Figure 2), where N is an integer greater than 1 (note that there are at least 8 clamping portions, thus being greater than 1), each clamping portion (where recesses 34 are disposed at as in Figure 2) having; a peripherally disposed insert receiving slot (11) which opens out to the forward and rearward cutter portion side surfaces (See Figures 2 and 3) and the cutter portion peripheral surface (as in Figures 2 and 3); and a resilient clamping member (refer to member that has upper abutment surface 42 as in Figure 2) and a lower jaw member (refer to member that has lower abutment surface 40 as in Figure 2) which oppose each other and which are spaced apart by the insert receiving slot (34) (as in Figures 1-3 for example), the lower jaw member having a slot lower jaw abutment surface (40) located thereon, the resilient clamping member being configured to resiliently retain a cutting insert (22) in the insert receiving slot (34) and a shank portion (12 as in Figure 1 or 60 as in Figure 3) projecting rearwardly from the rearward cutter portion side surface (as in Figures 1 and 3), the shank portion comprising a shank peripheral surface which extends circumferentially about the body central axis (as in Figures 1 and 3 for example); wherein: the cutter portion (14) further comprises a flexibility recess (52-56) recessed in the forward cutter portion side surface (see Figure 2) and extending to each of the insert receiving slots (34); the cutter portion (12) and the shank portion (12 as in Figure 1 or 60 as in Figure 3) are integrally formed so that the slotting tool body (10) has a unitary (as in Figures 1 or 3), one-piece construction and, at the body central axis, the flexibility recess (52-56) extends into the shank portion (see Figure 2 and 3), is blind, and opens out only to the forward cutter portion side surface (see Figure 2); the flexibility recess (52-56) transitions into each insert receiving slot (34) at a respective narrowing neck portion (38); and the flexibility recess (52-56) is spaced apart from a chip gullet (48) formed on the cutter portion peripheral surface (see Figure 2).
In regards to claim 29, Noggle discloses as in Figures 1-8 a slotting tool body (10), having a body central axis that defines opposite forward and rearward directions (as in Figure 1, the forward direction being a direction closest to 80 and the rearward direction being a direction closest to 12) and about which the slotting tool body (10) is rotatable in a rotational direction, the slotting tool body (10) comprising: a disc-like cutter portion (14 as in Figure 2) comprising: opposing forward and rearward cutter portion side surfaces (Figure 2 and Figure 3) and a cutter portion peripheral surface extending therebetween (see Figures 1-3 at least); and a number N of angularly spaced apart clamping portions (where recesses 34 are disposed at as in Figure 2), where N is an integer greater than 1 (note that there are at least 8 clamping portions, thus being greater than 1), each clamping portion (where recesses 34 are disposed at as in Figure 2) having; a peripherally disposed insert receiving slot (11) which opens out to the forward and rearward cutter portion side surfaces (See Figures 2 and 3) and the cutter portion peripheral surface (as in Figures 2 and 3); and a resilient clamping member (refer to member that has upper abutment surface 42 as in Figure 2) and a lower jaw member (refer to member that has lower abutment surface 40 as in Figure 2) which oppose each other and which are spaced apart by the insert receiving slot (34) (as in Figures 1-3 for example), the lower jaw member having a slot lower jaw abutment surface (40) located thereon, the resilient clamping member being configured to resiliently retain a cutting insert (22) in the insert receiving slot (34) and a shank portion (12 as in Figure 1 or 60 as in Figure 3) projecting rearwardly from the rearward cutter portion side surface (as in Figures 1 and 3), the shank portion comprising a shank peripheral surface which extends circumferentially about the body central axis (as in Figures 1 and 3 for example); wherein: the cutter portion (14) further comprises a flexibility recess (52-56) recessed in the forward cutter portion side surface (see Figure 2) and extending to each of the insert receiving slots (34); the cutter portion (14) is divided into a number N of cutter sub-portions (e.g. N being 4 and taken as each having both the resilient clamping member and the lower jaw member), each clamping portion (where recesses 34 are disposed at as in Figure 2) comprises a stop member (38) which is located circumferentially between the resilient clamping member (refer to member that has upper abutment surface 42 as in Figure 2) and the lower jaw member (refer to member that has lower abutment surface 40 as in Figure 2); in a median cutter radial plane through both the flexibility recess (52-56) and the cutter portion peripheral surface, the cutter sub-portions are spaced apart from each other; and the stop member (38) and the resilient clamping member are located on the same cutter sub-portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tukala et al. US 4,993,890 (hereafter--Tukala--) as applied to claim 1 above.
In regards to claims 23 and 24, Tukala discloses the slotting tool body, according to claim 1, Tukala also disclose that there is a number of angularly spaced apart clamping portions (see column 1, lines 61-66). Note that the number of angularly spaced apart clamping portion is 4.  The cutter portion, defines an imaginary circumscribed cutter portion circle that is centered at the body central axis (CL) and that has a cutter portion diameter having a value.
However, Tukala fails to disclose that N satisfies the condition of 2 <N <4 and that the value of the diameter of the cutter portion is less than or equal to 35 mm.
Since Tukala does, however, disclose a number N of angularly spaced apart clamping portions and that the cutter portion has a diameter; the value of N and the value of the diameter constitute a defined value of the cutting tool. Therefore, the value of N and the value of the diameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the value of N and the value of the diameter will depend on the specific type of machining being performed and size of the workpiece being machined. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined number N of clamping portions (see column 1, lines 61-66) and a defined diameter (see diameter as in Figure 2), were disclosed in the prior art by Tukala, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Tukala’s number N of angularly spaced apart clamping portions and cutter portion’s diameter to be within a desired range such as 2 <N <4 and less than or equal to 35 mm respectively (claim 23) or N=3 and approximately equal to 20 mm respectively (claim 24).  In re Aller, 105 USPQ 233/ In re Boesch, 205 USPQ 215.
Allowable Subject Matter
Claims 5, 7-10, 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on 09/08/2022 with respect to claims 1-4, 6, 11-27, 29, and 31 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection for claim(s) 1-4, 6, 11-21, 25 and 26 under 35 U.S.C. 102(a)(1) over Tukala et al. US 4,993,890 (hereafter--Tukala--); for claim(s) 29 and 31 under 35 U.S.C. 102(a)(1) over Noggle US 6,604,894; for claim(s) 1, 22, 25-26 and 27 under 35 U.S.C. 102(a)(1) over Mihic US 6,116,823; and for claim(s) 23 and 24 under 35 U.S.C. 103 over Tukala et al. US 4,993,890 (hereafter--Tukala--) have been incorporated as aforementioned.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722